DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or disclose the recited polymeric tape.  The first independent claim identifies the uniquely distinct features of a tape includes a polymer facestock with straight transverse single cuts tear-cuts formed all along the at least one longitudinal edge and extending inwardly, wherein the tear-cuts are the only penetrations in the facestock and are invisible to the human eye, and having an adhesive layer on a first surface. The second independent claim identifies the uniquely distinct features of a tape that include a polymer facestock having a thickness of 12 mil or less with straight transverse single cuts tear-cuts spaced apart by at most 6.5 mm formed all along the at least one longitudinal edge and extending inwardly, wherein the tear-cuts are the only penetrations in the facestock and are less than 8% of a total width of the facestock, and having an adhesive layer on a first surface.  The closest prior art of record, Miller et al. (USPGPub 2016/0174643 A1); Tsubaki et al. (USPGPub 2010/0224312 A1); Velasquez Urey et al. (USPGPub 2008/0038501 A1); McCarthy (USPGPub 2007/0014956 A1); Bharti (USPGPub 2004/0202820 A1); Dunshee (USPN 6,018,092); Oster (USPGPub 2017/0337852 A1); Traboulsi (USPGPub 2010/0276056 A1), disclose different adhesive structures, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 25, 2022